COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE CITY OF EL PASO, TEXAS,                   §              No. 08-14-00143-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               327th District Court

 EL PASO COUNTY EMERGENCY                      §            of El Paso County, Texas
 SERVICES DISTRICT NUMBER 1,
                                               §             (TC# 2012DTX03609)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Daniel Ortiz, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 4, 2014.

       IT IS SO ORDERED this 9th day of July, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.